Case 18-12012-LSS   Doc 289-4   Filed 11/02/18   Page 1 of 3




                    EXHIBIT D
                          Case
                          Case 18-12012-LSS
                               18-12012-LSS Doc
                                            Doc 204
                                                289-4 Filed
                                                         Filed
                                                             10/23/18
                                                               11/02/18 Page
                                                                          Page
                                                                             172ofof96
                                                                                     3


Fill in this information to identify the case:
Debtor name: Open Road Films, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12012

                                                                                                                           ¨ Check if this is an
                                                                                                                                  amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).



 Part 1:    Income

1. Gross revenue from business
    ¨ None
     Identify the beginning and ending dates of the debtor’s fiscal year,       Sources of revenue                  Gross revenue
     which may be a calendar year                                               (Check all that apply)              (before deductions and
                                                                                                                    exclusions)


     From the beginning of the
                                         From 1/1/2018 to 9/6/2018
                                                                                þ Operating a business              $63,124,903.49
     fiscal year to filing date:
                                                                                ¨ Other: _________________

     For prior year:                     From 1/1/2017 to 12/31/2017
                                                                                þ Operating a business              $119,668,810.06
                                                                                ¨ Other: _________________

     For the year before that:           From 1/1/2016 to 12/31/2016
                                                                                þ Operating a business              $122,837,896.26
                                                                                ¨ Other: _________________


2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
    lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ¨ None
                                                                                Description of sources of           Gross revenue from
                                                                                revenue                             each source
                                                                                                                    (before deductions and
                                                                                                                    exclusions)

     From the beginning of the                                                  INTEREST, CREDIT CARD
                                         From 1/1/2018 to 9/6/2018                                                  $8,011.74
     fiscal year to filing date:                                                REBATE


                                                                                INTEREST, CREDIT CARD
     For prior year:                     From 1/1/2017 to 12/31/2017                                                $8,197.63
                                                                                REBATE


                                                                                INTEREST, CREDIT CARD
     For the year before that:           From 1/1/2016 to 12/31/2016            REBATE, SCREENING ROOM              $45,620.16
                                                                                USAGE FEE




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 1
                             Case
                             Case 18-12012-LSS
                                  18-12012-LSS Doc
                                               Doc 204
                                                   289-4 Filed
                                                            Filed
                                                                10/23/18
                                                                  11/02/18 Page
                                                                             Page
                                                                                903ofof96
                                                                                        3
Debtor     Open Road Films, LLC                                                                                      Case number (if known) 18-12012



    Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
      trust. Do not list leased or rented property.

      ¨ None
           Owner’s name and address                          Location of the property           Description of the property         Value

21.1.      ALL I SEE PARTNERS 2015 L.P.                      C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $143,472.41
           9200 SUNSET BLVD                                  ATTN: ANDRE BATALLER               0179)
           STE 1200                                          2000 CLAYTON RD
           WEST HOLLYWOOD CA 90069                           CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.2.      DOLPHIN MAX STEEL HOLDINGS, LLC                   C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $225,691.29
           2151 ST LEJEUNE RD                                ATTN: ANDRE BATALLER               3833)
           STE 150                                           2000 CLAYTON RD
           CORAL GABLES FL 33134                             CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.3.      IM GLOBAL FILM FUND, LLC                          C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $23,562.48
           8201 BEVERLY BLVD                                 ATTN: ANDRE BATALLER               6056)
           STE 500                                           2000 CLAYTON RD
           BEVERLY HILLS CA 90048                            CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.4.      LAKESHORE ENTERTAINMENT GROUP                     C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $105,570.08
           LLC                                               ATTN: ANDRE BATALLER               6710)
           9268 W 3RD ST                                     2000 CLAYTON RD
           BEVERLY HILLS CA 90210                            CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.5.1     OFFICE1                                           2049 CENTURY PARK EAST             LEASED PRINTERS                     UNDETERMINED
           3930 W ALI BABA LN                                4TH FLOOR
           LAS VEGAS NV 89118                                LOS ANGELES CA 90067

           Owner’s name and address                          Location of the property           Description of the property         Value

21.6.      REDROVER CO., LTD.                                C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $390,162.22
           12F13F 20 PANGYOYEOKRO 146BEONGIL                 ATTN: ANDRE BATALLER               9017)
           BUNDANG-GU                                        2000 CLAYTON RD
           SEONGNAM-SI, GYEONGGI-DO 13529                    CONCORD CA 94520-2425
           SOUTH KOREA


1
    REJECTED VIA COURT ORDER [DOCKET NO. 169]




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 74
